Citation Nr: 0107109	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-00 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Determination of a proper initial rating for low back 
pain syndrome with degenerative joint disease, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel  



INTRODUCTION

The veteran served on active duty from April 1984 to August 
1997.  

This matter arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for a low 
back disability, and assigned an initial 10 percent rating 
for that disability.  In addition, by that rating decision, 
service connection for bilateral hearing loss was denied.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution by the Muskogee, Oklahoma VARO where the veteran's 
claims file was transferred upon his request in January 1999.  

The issue involving entitlement to service connection for 
bilateral hearing loss will be addressed in the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal involving an increased 
initial rating has been identified and obtained by the RO.  

2.  The veteran's lumbar spine is not ankylosed, and his low 
back pain syndrome with degenerative joint disease is not 
objectively shown to involve more than slight limitation of 
motion or mild overall functional impairment due to pain.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the veteran's low back pain syndrome with degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that his service-connected low 
back pain syndrome with degenerative joint disease (low back 
disability) is more severe than currently reflected by the 
initially assigned 10 percent evaluation.  In such cases, the 
VA has a duty to assist the veteran in developing facts which 
are pertinent to those claims.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  

In the present case, the Board finds that all relevant facts, 
pertaining to the issue involving determination of a proper 
initial rating, which are necessary for an equitable 
resolution of that issue have been identified and obtained by 
the RO.  The evidence includes the veteran's service medical 
records, records of treatment following service, the report 
of a VA rating examination, and personal statements made by 
the veteran in support of his claim.  The Board is not aware 
of any additional evidence which is available in connection 
with this issue on appeal.  Therefore, no further assistance 
to the veteran regarding development of evidence is required.  
See generally VCAA 2000; McKnight v. Gober, 131 F.3d 1483 
Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

As noted, the veteran maintains that his service-connected 
low back disability is more severe than the currently 
assigned 10 percent evaluation.  By a January 1998 rating 
decision, service connection for low back pain was granted, 
and an initial 10 percent evaluation was assigned, effective 
from August 21, 1997.  In addition, by a March 1998 rating 
decision, the veteran's service-connected low back disability 
was recharacterized to include degenerative joint disease of 
the lumbar spine.  The initially assigned 10 percent 
evaluation was continued.  This appeal followed.  

In reaching its decision to assign the 10 percent evaluation 
for the veteran's low back disability, the RO relied 
primarily on the veteran's service medical records which 
showed the presence of low back pain and early degenerative 
changes at L4-5.  Two VA rating examinations had been 
scheduled, but the veteran did not report to either 
examination.  On the basis of the veteran's service medical 
records, his primary symptomatology was found to be 
consistent with characteristic pain on motion.  

VA clinical treatment records dating from January 1998 
through February 1999 show that the veteran was seen during 
that period for complaints involving mild pain in his lower 
back.  The veteran indicated that he experienced some pain on 
flexion and extension, and reported experiencing numbness in 
his legs.  There were no imposed limitations on his 
activities.  Range of motion in the lower back was 
characterized as normal, albeit with some pain.  

The veteran underwent a VA rating examination in March 1999.  
The report of that examination shows that the veteran was 
noted to experience low back pain in conjunction with his 
diagnosed degenerative joint disease at L4-5.  At the time of 
the examination, the veteran was noted to be employed full 
time in a maintenance capacity.  The veteran had not 
undergone any surgery on his lumbosacral spine, and he was 
noted to have good bowel and bladder control.  The veteran 
reported experiencing pain and decreased sensation from the 
anterior iliac crest to his foot.  He also reported 
experiencing stiffness and decreased sensation in the 
morning, lasting for approximately one hour after awakening.  
The veteran indicated that he was only able to sit for 15 
minutes, and could stand for one hour.  He further indicated 
that he experienced flare-ups once every three months.  On 
examination, the veteran was found to have variable pain 
which was treated with non-steroidal medication, muscle 
relaxants, ice and heat.  He was observed to have normal gait 
and posture.  He had flexion of 65 degrees, extension of 30 
degrees, 35 degrees of lateral flexion, bilaterally, and 30 
degrees of left and right rotation.  The veteran was observed 
to be able to heel and toe walk and to squat without 
difficulty.  Moderate muscle tightness of the paraspinal 
musculature was found, but without any muscle spasm.  There 
was no decrease in sensation on objective testing.  There was 
no change in proprioception or vibratory sensation.  The 
examiner concluded with a diagnosis of lumbosacral spine 
degenerative joint disease.  She further offered that the 
veteran experienced mild functional impairment due to pain.  

The veteran's low back disability is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5010- 5295 (2000).  Hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2000).

Under Diagnostic Code 5010 for traumatic arthritis, ratings 
are based on the criteria for degenerative arthritis.  
Diagnostic Code 5003 sets forth criteria for evaluation of 
degenerative arthritis established by x-ray findings, which 
are to be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved (Diagnostic Code 5200, et seq.).  Where there 
is some limitation of motion that would not be compensable 
under Diagnostic Codes 5200 et seq., a 10 percent rating is 
applied under Diagnostic Code 5003.  An evaluation in excess 
of 20 percent is not provided for under Diagnostic Code 5003, 
unless the veteran is service-connected for two major joints 
or minor joint groups, which is not the case here.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2000).

Under Diagnostic Code 5295, a noncompensable evaluation is 
assigned upon a showing of slight subjective symptoms only.  
A 10 percent evaluation is contemplated for characteristic 
pain on motion.  A 20 percent rating is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation, the highest 
rating available under Diagnostic Code 5295, is contemplated 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  

The Board further observes that with respect to limitation of 
motion of the lumbar spine by itself, a 10 percent evaluation 
is assigned for slight limitation of motion.  Moderate 
limitation warrants assignment of a 20 percent evaluation, 
and severe limitation of motion warrants assignment of a 40 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2000).  

The Board has evaluated the foregoing, and concludes that the 
presently assigned 10 percent evaluation for the veteran's 
low back disability is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher evaluation under any diagnostic code.  Here, the 
veteran's lumbar spine is clearly not shown to be ankylosed, 
and his only objectively manifested symptomatology involves 
slight limitation of motion on forward flexion due to pain.  
Accordingly, the Board concludes that the veteran's 
objectively manifested symptomatology does not support an 
evaluation in excess of 10 percent for the low back 
disability.  

The Board recognizes that the veteran has complained of 
experiencing various degrees of pain, and that he has been 
shown to experience pain in his low back while performing 
movement or bending.  However, he has not objectively not 
been found to have more than slight limitation of motion due 
to pain.  Under Diagnostic Code 5292, such impairment is 
productive of a 10 percent evaluation.  Even taking the 
limiting effects of pain on motion into effect, his 
symptomatology could not be characterized as involving 
"moderately" limited motion, as the current impairment is 
shown to be the result of pain, and has been rated 
accordingly.  See generally 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  

Under the criteria for rating lumbosacral strain, the Board 
finds that the veteran's objectively manifested 
symptomatology, taking any limiting effects of pain into 
consideration, is most consistent with "characteristic pain 
on motion."  Per the report of the March 1999 rating 
examination, the veteran was specifically shown not to 
experience muscle spasm on forward bending, and was only 
shown to experience slight limitation of motion on forward 
flexion.  The Board concludes, therefore, that the veteran's 
objectively manifested symptomatology is consistent with 
assignment of a 10 percent evaluation under Diagnostic Code 
5295.  

Further, while the Board notes that the veteran is shown to 
experience slight limitation of motion of his lumbar spine, 
consistent with assignment of a 10 percent rating under 
Diagnostic Code 5292, and symptomatology warranting 
assignment of a 10 percent evaluation under Diagnostic Code 
5295, he would not be entitled to a combined evaluation under 
both diagnostic codes.  Given that the rated disability 
involves the same manifestations of the service-connected 
disability under both sets of diagnostic criteria, to be 
rated under both diagnostic codes and be assigned two 
separate 10 percent evaluations would be prohibited as such 
would constitute "pyramiding" as explained under 38 C.F.R. 
§ 4.14 (2000).  Accordingly, based on the foregoing, the 
veteran's appeal with respect to his low back disability must 
be denied.  

The Board's decision to deny an increased initial rating for 
the veteran's low back disability does not, however, preclude 
the Board from granting a higher rating on an extraschedular 
basis.  The Board has also taken into consideration the 
potential application of Title 38 of the Code of Federal 
Regulations (2000), in addition to the provisions set forth 
at 38 C.F.R. § 3.321(b)(1) (2000).  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions in this case, 
particularly regarding his complaints of painful motion and 
static pain.  However, the Board finds that there has been no 
showing that the veteran's low back disability has caused 
marked interference with employment, has necessitated 
frequent (or any) periods of hospitalization, or otherwise 
renders impracticable the application of the regular 
schedular standards.  The Board notes that the veteran is 
currently employed on a full-time basis, and that he has not 
undergone any inpatient treatment for his low back 
disability.  The examiner who conducted the March 1999 rating 
examination specifically indicated that the veteran only 
experienced mild functional impairment due to pain.  

The veteran has not been shown to experience a degree of 
physical impairment resulting from his low back disability 
which renders impracticable the application of the regular 
schedular criteria and which would be indicative of an 
exceptional or unusual disability picture.  In short, the 
veteran is not shown to present an overall disability picture 
with respect to his low back to the degree of severity that 
he has reported.  The Board observes that the applicable 
rating criteria contemplate higher disability ratings for the 
veteran's low back disability on a schedular basis.  However, 
his objectively demonstrated symptomatology has not been 
found to warrant assignment of an evaluation in excess of 10 
percent on a schedular basis.  Likewise, referral for 
consideration of an extraschedular evaluation is not properly 
for consideration here.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

The initially assigned 10 percent evaluation for the 
veteran's low back pain syndrome with degenerative joint 
disease is appropriate, and the appeal is denied.


REMAND

The veteran contends that he incurred bilateral hearing loss 
during service, and that he currently has a hearing loss 
disability.  The Board notes that subsequent to submission of 
his claim for service connection for bilateral hearing loss, 
the veteran was scheduled to undergo VA rating examinations 
on two separate occasions.  However, as reflected in 
correspondence by the RO, he failed to appear at the 
scheduled examinations at the appointed time, and the record 
does not disclose that the veteran offered explanations for 
his failure to appear.  Even so, in his notice of 
disagreement to the RO's rating decisions, the veteran stated 
that he had in fact notified the RO of his inability to 
report to the scheduled examinations, but that the RO 
declined to schedule an additional examination.  The veteran 
was ultimately afforded a VA rating examination in March 
1999.  However, the examination did not address his claimed 
bilateral hearing loss.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom, Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See VCAA 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC No. 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and obtain the names and addresses of all 
health care providers who have treated 
him for his claimed bilateral hearing 
loss since his discharge from service.  
After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file any such 
documents not currently of record.  It is 
not necessary to obtain additional 
duplicate treatment records.  If no 
further records have been identified or 
are otherwise unavailable, the RO should 
so indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by the appropriate specialist, 
to evaluate the nature and etiology of 
his claimed bilateral hearing loss.  Any 
and all indicated studies and/or tests 
should be performed.  The veteran's 
claims file must be made available to the 
examiner for review in advance of the 
scheduled examination.  The examiner is 
requested to indicate whether or not any 
hearing loss disability is present, and 
to express an opinion with respect to the 
etiology of any diagnosed hearing loss.  
If hearing loss is not diagnosed, the 
examiner should so state.  A complete 
rationale for all opinions expressed 
should be included in the typewritten 
examination report.  In addition, any 
medical opinions offered must be 
reconciled with all other relevant 
medical opinions of record.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued should also be considered.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss.  If the benefit 
sought is not granted, the veteran and 
his service representative should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for additional review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



